DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/5/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 6/7/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-20 are pending. Claims 11-20 are withdrawn. Claims 1, 4 and 6 have been amended. Claims 1-10 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/305,601 and PCT/IL2017/050294 filed on 3/9/2016 and 3/8/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 3/9/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Greenberg et al. US 2018/0193414A1, published 7/12/2018, priority date 9/17/2015 (hereinafter Greenberg, reference of record) in view of Filion et al. "Effects of dopamine agonists on the spontaneous activity of globus pallidus neurons in monkeys with MPTP-induced parkinsonism." Brain research 547.1 (1991): 145-149 (hereinafter Filion, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed on 6/7/2021. A reply to applicant’s arguments is found below.
Greenberg describes a therapeutic treatment for neurological disorders comprising the administration of inhibitory and/or excitatory DREADDs using AAV vectors via injection into one or more ganglia (Greenberg, para 112 and 375). Greenberg provides examples wherein a patient suffering from a movement disorder (Parkinsonian tremor) is treated using excitatory DREADDs (Greenberg, para 437, example 19). Greenberg further lists dyskinesia as a related disease which can be treated using the disclosed DREADD methods (Greenberg, para 334). Greenberg describes administration into subthalamic nucleus (STN) for selective neuronal expression in excitatory neurons (Greenberg, example 19). Greenberg describes the simultaneous use of multiple GPCR-ligand combinations for the treatment of neurological  Furthermore, Table 1 clearly shows that CNO results in both inhibitory and excitatory effects on GPCR class DREADDs (Greenberg, Table 1, pg 15). Table 1 also outlines corresponding mechanisms of action and receptor types as well. Greenberg specifically mentions embodiments wherein the DREADDs comprise excitatory G proteins (eg Gs, Gq/11, G12/13) and/or inhibitory G proteins (G i/o) depending on the desired downstream effects one skilled in the art wishes to achieve (Greenberg, para 184, 188 and TABLE 1). Greenberg describes the use of AAV vectors containing expression control elements active in neuronal cells operably linked to switch receptors which comprise DREADDS among others, corresponding to the limitations of claims 2 and 3 (Greenberg, para 130 and 171). Greenberg provides a detailed description of the DREADD viral vector constructs (Greenberg, para 286) and administration routes including direct injection into one or more ganglia within the peripheral or central nervous system (para 375). Greenberg describes this as a potential treatment for various neurological treatments including Alzheimer’s and Parkinson’s disease (Greenberg, para 12, 13 and 22). Greenberg provides detailed examples for DREAD based neurological treatments for post-traumatic stress disorder (para 431), depression (para 432), epilepsy (para 436) and movement disorders (para 437). Greenberg considers treatment strategies that minimize surgical damage (Greenberg, para 375). Greenberg does not expressly describe simultaneously suppressing neuronal activity in the GPi and enhancing neuronal activity in the anterior motor thalamus, GPe and/or STN. 
Filion teaches injecting the dopamine agonist apomorphine into monkeys before and after they developed Parkinson’s disease and examined the corresponding neuronal activity in the GPe and GPi regions of the globus pallidus (Filion, abstract). Filion found that apomorphine decreased neuronal firing rates within GPi neurons and inversely increased firing rates within GPe neurons in monkeys with MPTP-induced Parkinson’s disease (Filion, discussion para 1 and pg 158 col 2 para 1). Filion proposed this 
However, it would have been prima facie obvious to one of ordinary skill in the art to use the DREADD therapy as described by Greenberg with the injection sites targeting the simultaneous suppression of GPi and enhancement of GPe identified by Filion as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease. Filion discovered that decreasing the neuronal activity of GPi neurons and inversely increasing GPe neurons served as a treatment in monkeys with MPTP-induced parkinsonism (Filion, discussion para 1 and pg 158 col 2 para 1). Greenberg discloses methods for suppressing neuronal activity through the use Gi DREADD genes and enhancing neuronal activity through the use of Gi and/or Gs DREADD genes. Thus, it would have been a matter of combining two well-known prior art elements to yield a predictable method since both Filion and Greenberg are concerned with therapeutic treatments for Parkinson’s disease. One would have been motivated to use the DREADD methodologies outlined by Greenberg to minimize the negative side effects of dyskinesia which were observed using the apomorphine treatments outlined by Filion. For example, Greenberg expressly lists dyskinesia as an associated neurological disease which could be treated using DREADD methodologies (Greenberg, para 334). Furthermore, Greenberg cites other negative side effects of opioid analgesics including increased drug dependence, tolerance and cognitive failure which would further motivate one of ordinary skill to use DREADD methodologies rather than the apomorphine based methods outlined in Filion since CNO specifically acts on DREADD receptors (Greenberg, para 6). One would have a reasonable expectation of success given the well-established nature of all the claimed experimental procedures and the minimization of side-effects when using DREADD based treatments. Accordingly, in the absence of prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Filion may not be used to modify Greenberg to obtain a combination of inhibitory DREADD and excitatory DREADD for use in the treatment of a combined hypo-kinetic disease and partial or complete loss of muscle movement due to a disruption in the basal ganglia. Applicant argues that Greenberg is silent with respect to the globus pallidus, GPi, anterior motor thalamus and GPe. Applicant argues that Greenberg is completely silent with respect to the claim element recited in claim 1 “suppressing neuronal activity in the GPi”. 
This argument has been fully considered but is not found persuasive. One cannot show non-obviousness by attaching references individually where the rejections are based on combinations of references, see MPEP 2145. Although it is granted that Greenberg does not expressly describe simultaneously suppressing neuronal activity in the GPi and enhancing neuronal activity in the anterior motor thalamus, GPe and/or STN, Greenberg does describe the use of multiple GPCR-ligand combinations (both excitatory and inhibitory) for the treatment of neurological diseases along with activating compounds such as clozapine-N-oxide (CNO) (Greenberg, para 188-191 and TABLE 1). Filion is relied upon to show that the simultaneous suppression of GPi and enhancement of GPe may serve as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease (Filion, discussion para 1 and pg 158 col 2 para 1). Thus, it would have been prima facie obvious to one of ordinary skill in the art to use the DREADD therapy as described by Greenberg with the injection sites targeting the simultaneous suppression of GPi and enhancement of GPe identified by Filion as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease. One would have been motivated to use the DREADD methodologies outlined by 
Applicant further argues that Filion teaches away from the contradicting duality of inhibition/inducement in distinct CNS locations of present claim 1. Applicant states that according to Filion, a person of skill in the art will avoid using a GPe/GPi inhibition that causes dyskinesia. Applicant states that Filion is restricted to a unidirectional approach wherein an agonist is administered in two brain regions, the opposite of using an inhibitor/inducer and does not teach combined inhibition of GPi and excitation of GPe. 
This argument has been fully considered but is not found persuasive. Filion is relied upon to show that simultaneous suppression of GPi and enhancement of GPe served as a treatment for neuronal hypo-kinetic diseases such as Parkinson’s disease. Filion uses apomorphine to induce these effects which resulted in side-effects such as dyskinesia. However, one of ordinary skill would be motivated to use the DREADD methodologies outlined by Greenberg to minimize the negative side effects of dyskinesia which were observed using the apomorphine treatments outlined by Filion. For example, Greenberg expressly lists dyskinesia as an associated neurological disease which could be treated using DREADD methodologies (Greenberg, para 334). Furthermore, Greenberg cites other negative side effects of opioid analgesics including increased drug dependence, tolerance and cognitive failure which would further motivate one of ordinary skill to use DREADD methodologies rather than the apomorphine based methods outlined in Filion since CNO specifically acts on DREADD receptors (Greenberg, para 6). 
It is noted that applicants arguments regarding Filion teaching away from the presently claimed invention are also not found convincing since teaching away requires the prior art to criticize, discredit, or otherwise discourage the claimed solution, see MPEP 2141.02. Since Greenberg describes the advantages of DREADD methodologies against traditional opioid analgesics, one of ordinary skill in the art would look to replace the apomorphine based methods described by Filion with the DREADD Parkinsonism & Related Disorders 22 (2016) (cited in applicants IDS) for a supporting example wherein DREADD methodologies were found to minimize dyskinesia related effects. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art 
Alcacer et al. "Role of striatal projection neurons in the generation of L-DOPA-induced dyskinesia." Parkinsonism & Related Disorders 22 (2016): e90

Kravitz et al. "Striatal mechanisms underlying movement, reinforcement, and punishment." Physiology 27.3 (2012): 167-177


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633